Citation Nr: 1213120	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for blindness in the left eye.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from March 2003 to July 2003.  He also had active duty for training from November 1980 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to report for an October 2009 RO hearing.  The record demonstrates that the Veteran was provided with notification of the hearing date.  The Veteran failed to report for a travel Board hearing which was scheduled at his local RO in September 2010.  The record demonstrates that the Veteran was provided with notification of the hearing date.  The Board finds the Veteran has abandoned his hearing request.  

The claims of entitlement to service connection for hearing loss and tinnitus have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence unequivocally shows that a left eye disorder preexisted the Veteran's military service and unequivocally did not permanently increase in severity.


CONCLUSION OF LAW

A left eye disorder clearly and unmistakably preexisted the Veteran's entry into service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a August 2007 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for left eye blindness.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim as well as notice of the types of evidence necessary to establish an effective date and rating for the issues on appeal in the August 2007 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained to the extent possible.  The Veteran's service treatment records prior to 1988 are missing.  In November 2007, the Veteran was informed that his service treatment records were not located.  A November 2007 Memorandum to the file documented the attempts made by VA to obtain this evidence.  

The Veteran has been not been afforded a VA examination in connection with this claim.  The Board finds that any examination would not result in probative evidence.  As set out below, most of the service treatment records are missing including, significantly, the Veteran's entrance examination.  Without pertinent medical evidence to review, any opinion as to whether the Veteran has a pre-existing left eye disorder which was incurred in or aggravated by active duty would have to be based on speculation.  An opinion based on speculation would not be probative.  Also as set out below, the preponderance of the competent evidence does not indicate that there was any increase in symptomatology of the left eye during military service based on the Veteran's self-reported history.  Any new opinion which attempts to link a left eye disorder to aggravation during active duty via the Veteran's self-reported history would also not be probative as it would be incredible as it would be directly contradicted by the Veteran's prior statements.  

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge such as having problems with his visual acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) . 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the record on this point may not be taken as indication of no aggravation; an opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

In August 2007, the Veteran submitted a claim of entitlement to service connection for blindness in the left eye.  He indicated on his application for compensation that the disorder began in 1969.  He did not report any medical treatment he received for the disorder.  In support of his claim, the Veteran referred VA to associated medical and personnel documents from the Veteran's National Guard service, dated beginning in 1988, which referenced the presence of visual problems with the Veteran's left eye.  The Veteran did not indicate on his application for compensation or at any other time during the appeal that his left eye disorder increased in symptomatology during active duty.  

The National Guard records submitted by the Veteran includes the report of a June 1988 periodic physical examination.  It was determined that the Veteran's left eye visual acuity was fingers only with good direct and consensual light and reflex.  It was also noted on the document that the Veteran was blind in the left eye.  Visual acuity was 20/400.  It did not appear that the visual acuity could be corrected any further.  Another document dated in the same month indicates the Veteran was found to have left eye near and far vision of 20/400.  

In February 2003, it was determined that the Veteran could continue in his current military occupational specialty.  The Veteran was deployable.

In November 2005, the Veteran's commanding officer wrote that the Veteran had completed 24 years of military service.  After reviewing his primary military occupational specialty (MOS), it was determined that the Veteran's physical condition did not affect his ability to fully meet the requirements of MOS.  It was written that the Veteran continued to be effective in his duty position.  

In August 2007, the Veteran informed VA that he had no other evidence or information to submit in support of his claim.  

In December 2007, the Veteran wrote to his Congressman and informed him that he was allowed to enter the South Carolina National Guard with an eye problem.  After serving for many years, he was not allowed to deploy overseas with his unit.  Shortly after his unit was deployed to combat, he was medically discharged due to eye problems.  

In March 2012, the Veteran contacted VA directly to indicate a desire to files claims for service connection for hearing loss and tinnitus.  He did not address his eye claim in any way.  

In a March 2012 statement, the Veteran's representative writes that the Veteran contends he had a congenital left lazy eye at the time of his enlistment in the National Guard and that the enlistment examiner was aware of the disorder  It was argued the Veteran should be granted service connection for legal blindness in the left eye which developed or was aggravated during National Guard service.  The representative argues that the Veteran is entitled to the presumption of soundness.  

The Board finds that service connection is not warranted for blindness of the left eye.  The preponderance of the competent evidence of record demonstrates that the Veteran had a pre-existing left eye disorder which did not increase in symptomatology during active duty.  There is virtually nothing of probative evidence in the record that suggests that this eye disorder changed at any time during service or in any reserve training.

The Veteran's representative has argued that the Veteran is entitled to a presumption of soundness.  The Board finds this argument to be without merit.  The presumption of soundness only applies when there is an entrance examination to review.  In the current case, the Veteran's entrance examination and virtually all service treatment records prior to 1988 are lost and all attempts to obtain this evidence has been fruitless.  There is no service entrance examination to review to determine if the Veteran was, in fact, found to be without pertinent visual defects at the time of his entrance examination.  The representative's allegation that the service examiner knew of the Veteran's eye disability and the physical description provided of a "lazy eye" leads the Board to be to believe it was more likely than not that such an eye disorder (which is capable of observation by a lay person and certainly by a physician) would have been recorded at the time of the Veteran's first service examination.  

The little direct evidence the Veteran has provided regarding the etiology of his left eye disorder actually weighs against the claim.  His original application for compensation indicates that the disorder began in 1969, many years prior to his original enlistment.  He does not indicate on the original claim that the pre-existing eye disorder increased in symptomatology during his military service.  He apparently has not received any medical treatment for his left eye disorder at any time as he has not informed VA of such evidence, despite several requests and opportunities to do so.  The Veteran's letter to his Congressman again indicates that he had a pre-existing left eye disorder which, after many years, eventually resulted in a medical discharge.  There was no indication in the letter that the eye disorder had increased in symptomatology, merely that the Veteran had been let go due to the eye problem.  The Veteran is not actually on record as indicating that the left eye symptomatology increased during active duty.  

The Veteran informed his Congressman that he had been discharged from National Guard service shortly after it was determined that he could not be deployed.  The Veteran has alleged that he was discharged for medical reasons due to his eye.  Significantly, other than the Veteran's allegations, there is no evidence in the claims file that the Veteran was discharged for medical reasons to include blindness in the left eye.  His most recent DD 214 indicates he was released from active duty in July 2003 upon completion of his required active service.  As of November 2005, it was determined that the Veteran was still able to perform in his MOS.  The Veteran has not submitted any documentation from his military service which indicates, in any way, that he was medically discharged due to a left eye disorder.  The fact that the Veteran alleged such a fact pattern which is not proven via objective evidence leads the Board to place reduced probative value on the Veteran's self-reported military history.  The lack of evidence that the Veteran was discharged due to eye problems, when compared with the annotations in the military record that the Veteran was able to perform his MOS despite his medical condition leads the Board to find the preponderance of the probative evidence demonstrates the Veteran was not discharged due to medical reasons.  This also supports the Board's finding that there is no competent evidence of record demonstrating that the pre-existing left eye disorder permanently increased in symptomatology during active duty or as a result of military service.  

The representative noted in the March 2012 statement that the Veteran had qualified as an expert on the M-16 rifle at the time of his initial active duty for training which suggests that his eye was less impaired at that time than currently.  Unfortunately, the Board is unable to determine the probative value of that statement as, to the Board's knowledge, shooters were encouraged at that time to close one eye when firing for qualifications.  If that were the situation, the Veteran's eye disorder would not have resulted in any significant impairment to the Veteran's ability to fire a weapon when qualifying with the M-16.  The Board finds this allegation does not lend any probative weight to the argument that the Veteran's left eye visual acuity decreased while on active duty.  

The Veteran's representative has also written that the Veteran was not aware of any specific incidents or factors of National Guard service that might have aggravated the eye condition.  The representative noted the Veteran worked as a small arms repairman for 22 years which might have worsened the eye condition due to eye strain.  It was also noted that the Veteran worked as a crane operator for 6 years which may have exposed the Veteran's eyes to dust and other hazardous materials.  These statements also support the Board's determination.  The Veteran was unable to provide to his representative any indication as to how his pre-existing eye disorder might have been aggravated.  The representative's post-service suppositions regarding possible aggravation due to the different military occupational specialties are just that.  There is no indication that the Veteran actually informed the representative that he experienced any change in his vision as a result of his military service.  These arguments do not provide any competent evidence that the Veteran's pre-existing left eye disorder was permanently aggravated by active duty service.  

In sum, the Board finds that the preponderance of the competent evidence of record clearly and unmistakably shows that a left eye disorder preexisted the Veteran's entry into military service and did not permanently increase in severity during the Veteran's pertinent military service.  Thus, service connection is denied for left eye blindness and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55  . 


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


